PER CURIAM.
Appellant challenges his judgment and sentence for the first degree murder of his wife. He contends that the trial court erred in denying his motion for judgment of acquittal since the evidence was insufficient to prove premeditation. We disagree.
The question of whether circumstantial evidence excludes all reasonable hypotheses of innocence is for the jury to determine and, where the evidence is competent to support the jury verdict, it will not be reversed on appeal. State v. Law, 559 So.2d 187 (Fla.1989); Cochran v. State, 547 So.2d 928 (Fla.1989). The circumstantial evidence standard does not require the jury to believe the defense version of the facts when the state has produced conflicting evidence. Cochran.
It is clear from a review of the record that the evidence was sufficient to support the jury verdict. Accordingly, we affirm appellant’s judgment and sentence.
FRANK, C.J., and CAMPBELL and FULMER, JJ., concur.